NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1610
                                      ___________

                         ROY ALISON SOPAHELUWAKAN,
                                             Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A078-735-740)
                    Immigration Judge: Honorable Sharon Hoffman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 16, 2013

              Before: VANASKIE, SCIRICA and COWEN, Circuit Judges

                            (Opinion filed: October 17, 2013)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Roy Alison Sopaheluwakan (“Petitioner”), a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration Appeals (“Board”) denying

his motion to reopen. For the reasons that follow, we will deny the petition for review.
                                               I.

          Petitioner was admitted to the United States in 1992 as a nonimmigrant with

authorization to remain for a temporary period not to exceed October 23, 1992. (A.R.

205.) He remained past that date without authorization. In 2001, the Immigration and

Naturalization Service issued a Notice to Appear (“NTA”), charging Petitioner as

removable for having remained in the United States for a time longer than permitted.

Petitioner admitted the facts alleged in the NTA and conceded removability.

          Petitioner applied for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). He asserted that, as a Christian, he would be

persecuted in Indonesia given the conflict there between Christian and Muslim groups.

(Id. 177, 180.) He also claimed that he would be persecuted due to his Ambon ethnicity.

(Id. 149.) In support of his application, he submitted the State Department’s 2000 Report

on Human Rights Practices in Indonesia, among other documents. (Id. 115-148.)

          On December 20, 2001, the Immigration Judge (“IJ”) denied Petitioner’s

applications and granted his alternative application for voluntary departure. (Id. 107.)

The IJ also entered an alternate order of removal to Indonesia, to take effect if Petitioner

did not depart as required. Petitioner did not appeal the IJ’s decision, nor did he

voluntarily depart the United States. As a result, the alternate order of removal went into

effect.

          Nine years later, Petitioner filed a motion to reopen based on changed country

conditions in Indonesia. (Id. 51.) He again sought asylum, and argued that persecution
                                               2
of Christians by “Islamic fundamentalists” had escalated and that the Indonesian

government participated in the persecution. (Id.) Petitioner also claimed that he was

“fearful to return to Indonesia because of the escalation of violence against the

Christians.” (Id. 52.) He submitted the State Department’s 2009 International Religious

Freedom Report for Indonesia in support, along with several news articles.

       The IJ denied the motion to reopen on November 1, 2010, finding that Petitioner

did not demonstrate that the conditions in Indonesia posed a threat to him in 2010 that did

not exist at the time of his hearing in 2001 when he was denied asylum. (Id. 42 (noting

that “inter religious strife has existed in Indonesia for decades”).) Petitioner appealed,

and the Board affirmed, agreeing with the IJ that Petitioner did not demonstrate

materially changed conditions in Indonesia. (Id. 7.) Petitioner timely filed his petition

for review.

                                              II.

       We have jurisdiction to pursuant to 8 U.S.C. § 1252(a) to review the Board’s

denial of Petitioner’s motion to reopen, and we apply the abuse of discretion standard to

our review. See Fadiga v. Att’y Gen., 488 F.3d 142, 153 (3d Cir. 2007). The Board’s

decision is entitled to “broad deference,” Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d

Cir. 2003) (internal quotation marks and citation omitted), and “will not be disturbed

unless [it is] found to be arbitrary, irrational, or contrary to law,” Guo v. Ashcroft, 386
F.3d 556, 562 (3d Cir. 2004) (citation omitted).


                                              3
       With limited exceptions, a motion to reopen must be filed within ninety days of

the date of entry of a final administrative order. 8 U.S.C. § 1229a(c)(7)(C)(i). It is

undisputed that Petitioner’s motion to reopen was untimely. (A.R. 15-16.) Therefore, to

circumvent that time limit, he had to provide material evidence of changed conditions in

Indonesia that could not have been discovered or presented during the previous

proceeding. 8 U.S.C. § 1229a(c)(7)(C)(ii). The burden of proof on a motion to reopen is

on the alien to establish eligibility for the requested relief. See Huang v. Att’y Gen., 620
F.3d 372, 389 (3d Cir. 2010).

       Petitioner argues that the IJ and the Board abused their discretion in denying his

motion to reopen. (Pet’r Br. 12-13.) However, we perceive no abuse of discretion. The

burden was on Petitioner to (1) provide evidence demonstrating that conditions changed

in Indonesia; (2) demonstrate that the evidence was material; and (3) establish that the

evidence was not available and could not have been presented at his previous proceeding.

See Abulashvili v. Att’y Gen., 663 F.3d 197, 202-03 (3d Cir. 2011). As the Government

aptly points out, (Resp’t Br. 9-15), none of the evidence he submitted showed that

conditions in Indonesia changed from 2000 to 2009, nor did Petitioner provide any

meaningful comparison between conditions for Christians in Indonesia at the time he

filed his motion to reopen and conditions at the time of his 2001 hearing. We agree with




                                              4
the Board that Petitioner did not show that the treatment of Christians in Indonesia

changed since time of his asylum hearing.1

       Petitioner also argues that the IJ and the Board applied the wrong legal standard

and “required him to meet the higher standard of showing that changed conditions

actually posed a threat to him rather than that his fear was objectively reasonable . . . .”

(Pet’r Br. 12.) His argument is misguided, because he never made the threshold showing

that conditions in Indonesia changed. When faced with an untimely motion to reopen,

the Board must consider whether the Petitioner provided material evidence of changed

country conditions, and that is precisely what happened in this case. The Board noted

that “interreligious violence was widespread” in Indonesia at the time of Petitioner’s

2001 hearing, and based its decision on the fact that he failed to “make any meaningful

comparison” between the conditions in Indonesia in 2000 and the conditions there in

2009. (A.R. 2.) The Board cited and applied the proper legal standard, as set forth in 8

C.F.R. § 1003.2(c)(3)(1).

                                             III.

       Because the denial of Petitioner’s motion to reopen was not an abuse of discretion,

see Fadiga, 488 F.3d at 153, we will deny his petition for review.




1
 Petitioner’s brief to this Court does not even make clear the difference between how
Christians were treated in Indonesia at the time of his asylum hearing, or that any change
occurred between then and the time he filed his motion to reopen.
                                              5